Citation Nr: 1814129	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  14-28 204A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether the appellant may be recognized as the Veteran's surviving spouse for VA death benefits purposes.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The appellant seeks recognition as the surviving spouse of the Veteran who served on active duty from September 1963 to June 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the Philadelphia, Pennsylvania Regional Office (RO) of the department of Veteran's Affairs (VA).  

The appellant's claim was remanded in August 2016 in order for the Agency of Original Jurisdiction (AOJ) to schedule her for a hearing before a Veterans Law Judge (VLJ) sitting at the Regional Office.  The record reflects that the appellant appeared and provided testimony before the undersigned VLJ at the Philadelphia RO in October 2016.  A transcript of the hearing has been associated with the claims file.  


FINDINGS OF FACT

1. The appellant and the Veteran purportedly began cohabitating in 2002 in Pennsylvania.  

2.  The appellant was married to her first husband at the time she began her relationship, and cohabitation, with the Veteran in 2002.  

3.  The appellant and the Veteran had not formed a valid common law marriage in Pennsylvania for VA purposes.  

4.  The Veteran died in April 2013.  


CONCLUSION OF LAW

The criteria for entitlement to recognition of the appellant as the surviving spouse of the Veteran for purposes of establishing eligibility for Dependency and Indemnity Compensation (DIC) benefits, accrued benefits, and death pension, have not been met.  38 U.S.C. § 101 (2012); 38 C.F.R. §§ 3.50, 3.52, 3.53, 3.205 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When a veteran dies, his or her surviving spouse may be eligible to VA death benefits, to include DIC benefits, death compensation, and death pension.  See 38 U.S.C. §§ 1121, 1310, 1541 (2012); 38 C.F.R. §3.50 (a)(2017).  VA DIC benefits are payable to a surviving spouse who was married to the veteran: (1) within 15 years of the end of the period of service in which the injury or disease causing the veteran's death was incurred or aggravated; or (2) one year or more; or (3) for any period of time if a child was born of the marriage, or was born to them before the marriage. 38 U.S.C. § 1304 (2012); 38 C.F.R. § 3.54 (c) (2017). 

Consequently, "surviving spouse" status is a threshold requirement for both DIC and death pension benefits.  For a person to establish recognition as a surviving spouse of a veteran, there must be evidence of a valid marriage to the veteran under the laws of the appropriate jurisdiction.  See Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).  The validity of a marriage is determined based upon the law of the jurisdiction where the parties resided at the time of marriage or when the rights to benefits accrued.  38 C.F.R. § 3.1 (j) (2017).  There are various methods in which a valid marriage may be established for VA benefit purposes.  See 38 C.F.R. § 3.205 (2017). 

A surviving spouse for VA purposes is defined as a person whose marriage to a veteran meets the requirements of 38 C.F.R. §3.1 (j) and who was the spouse of the veteran at the time of the veteran's death; and (1) who lived with the veteran continuously from the date of marriage to the date of the veteran's death except where there was a separation which was due to the misconduct of, or procured by, the veteran without fault of the spouse; and (2) has not remarried or has not since the death of the veteran lived with another person and held himself/herself out openly to the public to be the spouse of such other person.  See 38 C.F.R. §§ 3.50 (b), 3.53 (2017).  A surviving spouse may qualify for pension, compensation, or dependency and indemnity compensation under the appropriate circumstances.  See 38 C.F.R. §3.54 (2017). 

VA defines a "marriage" as a marriage valid under the law of the place where the parties resided at the time of marriage, or the laws of the place where the parties resided when the right to benefits accrued.  38 U.S.C. § 103 (c) (2012); 38 C.F.R. § 3.1 (j).  A valid marriage may be established by various types of documentary evidence together with the claimant's certified statement concerning the date, place and circumstances of dissolution of any prior marriage, provided that such facts, if they were to be corroborated by the evidence, would warrant acceptance of the marriage as valid.  38 C.F.R. § 3.205 (a). 

According to Black's Law Dictionary, a "common law marriage" is defined as a marriage not solemnized in the ordinary way (i.e., non-ceremonial) but created by an agreement to marry, followed by cohabitation, a consummated agreement to marry, marriage contract, per verba de praesenti, followed by cohabitation.  Such a marriage requires a positive mutual agreement, permanent and exclusive of all others, to enter into a marriage relationship, cohabitation sufficient to warrant fulfillment of necessary relationship of man and wife, and an assumption of marital duties and obligations.  See Black's Law Dictionary 144-45 (5th abridged ed. 1983).

A review of the facts of the claim reflects that the appellant was married to her first husband M.M. many years prior to entering into a relationship with the Veteran, and she had three children with her first husband.  In the January 2014 Application for DIC, death pension, and/or accrued benefits, the appellant indicated that while her previous marriage with M.M. had never been terminated, they had been estranged from one another and had not seen or spoken to one another for many years.  She further indicated that she entered into what she considered to be a common-law marriage with the Veteran in 2002 and they remained together and continued to cohabitate with one another in Pennsylvania until his death in April 2013.  According to the appellant, she and the Veteran did not have any children during their marriage, they lived continuously together from the time they entered into their relationship until the date of his death, and at the time of her relationship with the Veteran, she was not aware of any reason the common law marriage might not be legally valid.  She also indicated that her current income consisted of the Veteran's pension benefits from the City of Philadelphia.  

The Veteran's certificate of death reflects that he died in April 2013 and the primary cause of his death was lung cancer.  During her hearing, the appellant testified that she and her first husband, M.M., got married when she was very young, and the marriage terminated due to the fact that M.M. was an alcoholic and drug addict, and became very abusive towards her.  The appellant further testified that she never went through the process of getting divorced.  See Hearing Transcript, p. 3.  

In support of her claim that she and the Veteran were in a common-law marriage, the appellant submitted copies of her various licenses issued in 2003 (valid from 2003 to 2007), 2008 (valid from 2008 to 2012), and 2012 (valid from 2012 to 2016), all of which reflected that she and the Veteran shared the same address.  The appellant also submitted lay statements authored by her children M.M., T.M., and C.M., which documented their assertions that they had known the Veteran since 2000 and thought of him as a father-figure.  In the January 2014 statement issued by T.M., she wrote that the Veteran not only treated her like a daughter, but also referred to her as his daughter to other people.  In the January 2014 statements issued by M.M. and C.M., they both stated that they viewed the Veteran as a father figure, and he supported them and took care of them in the ways a father should.  They also indicated that they referred to the Veteran as their "dad."   

In a letter dated in August 2014, the Veteran's physician J.M.K., M.D., wrote that the Veteran had been under her care for treatment of his lung cancer from May 2012 until February 2013.  Dr. K. further noted that the appellant (whom she considered to be the Veteran's wife) accompanied the Veteran during his treatment visits and indicated that she was his primary caretaker at home.  The appellant also submitted a statement from her neighbor dated in September 2014, and in this statement, her neighbor wrote that he personally witnessed the appellant care for the Veteran up to and until the date he passed away from cancer.  An undated statement issued by the appellant's landlord attests to the fact that the appellant had been living at the same residence for over ten years, and she and "her husband [the Veteran] resided the[re] together with their children."  

In a July 2016 statement, the appellant indicated that the Veteran considered her and her children to be his family and they were the ones who took care of him throughout his sickness.  She also wrote that when he retired from his employment with the city of Philadelphia, he assigned her as the beneficiary of his retirement benefits.  Indeed a September 2002 form issued through the City of Philadelphia Group Life Insurance Division reflects the Veteran's notation that he wished to change his beneficiary to that of the appellant as his proposed beneficiary.  He also referred to the appellant as his fiancé, and provided her address, which was the same address as his own.  A July 2013 letter issued from the Board of Pensions and Retirement reflects that the appellant was the designated beneficiary of the Veteran's retirement benefits through the Philadelphia Public Employees Retirement System.  

The appellant and the Veteran were both residing in Pennsylvania together at the time of his death.  Hence, the law of Pennsylvania applies.  See 38 C.F.R. § 3.1 (j). Pennsylvania abolished common law marriage effective January 2, 2005.  Section 1103 of the Pennsylvania Domestic Relations Code states that "[n]o common-law marriage contracted after January 1, 2005, shall be valid."  23 PA. STAT. ANN. § 1103.  However, Pennsylvania's abolishment of common law marriage was only prospective, and did not apply to common law marriages in existence prior to January 2, 2005.  Specifically, § 1103 provides that "[n]othing in this part shall be deemed or taken to render any common-law marriage otherwise lawful and contracted on or before January 1, 2005 invalid."  Because the timeframe at issue precedes Pennsylvania's abolishment of common law marriages, a legal common law marriage would still be possible in Pennsylvania prior to the Veteran's death.  A common law marriage under Pennsylvania law could "only be created by an exchange of words in the present tense, spoken with the specific purpose that the legal relationship of husband and wife is created by that."  Staudenmayer v. Staudenmayer, 552 Pa. 253; 714 A.2d 1016, Westlaw (1998).  The Pennsylvania Supreme Court held that in the absence of testimony as to whether such an express agreement occurred through the exchange of words in the present tense, "constant cohabitation" and a reputation of marriage which was "broad and general" would raise a rebuttable presumption of marriage.  Id.  The burden to prove a common law marriage was on the party alleging the marriage, and was characterized as a "heavy" burden.  Id. 

In light of the difficulties involved in proving a common law marriage, the law has created a rebuttable presumption of marriage where two absolutely essential elements co-exist, namely: 1) constant cohabitation between [parties who have] the capacity to be married; and 2) general, as distinguished from partial or divided, reputation as husband and wife in their community. See In re Gavula, 417 A.2d at 171 n. 7; Garges, 378 A.2d at 309.  In In re Estate of Garges, 378 A.2d 307, 309 the Pennsylvania Supreme Court explained that 

Where the relationship between the parties began while at least one party was married to a third person, the courts will presume that the parties continued to live together unmarried even after the impediment to their marriage had been removed.  Clear and convincing evidence of a change of status is required to rebut this presumption.  

Under applicable Pennsylvania law, "[m]arriage is a civil contract made between parties with the capacity to contract; an individual whose previous marriage has not been dissolved is incapable of contracting to marry another."  Lampus v. Lampus, 660 A.2d 1308, 1311 (1995).  

Based on a careful review of the record, the Board finds that the appellant does not qualify as the surviving spouse of the Veteran for purposes of eligibility for VA death benefits.

It is not disputed that Pennsylvania recognizes common law or informal marriage, and that state law is controlling here, as that is the place where the Veteran and the appellant resided.  However, the Board must conclude that there is no valid informal marriage under state law in Pennsylvania.  Although the Veteran and appellant cohabitated with one another at the same residence, and were recognized as husband and wife by their family, friends, and community throughout the duration of time they lived together, the appellant was clearly married to her first husband when she and the Veteran entered into their relationship at some point in 2002.  Even if the impediment to marriage had been removed, clear and convincing would have been required to show that they were not living together unmarried.  Here, the appellant acknowledges that her first marriage was not terminated so the impediment to marriage was never removed.  Thus, although she and the Veteran cohabitated with each other and were recognized by as husband and wife by the community, under Pennsylvania law she and the Veteran remained unmarried throughout the cohabitation.  

Nevertheless, an appellant may still qualify as a surviving spouse for purposes of eligibility for VA benefits if her relationship with the Veteran is "deemed" to be a valid marriage. 38 C.F.R. § 3.52; see also Colon v. Brown, 9 Vet. App. 104, 107 (1996) (finding in cases where there is an impediment to entering into a common law marriage, if the appellant was unaware of the impediment, then an otherwise invalid common law marriage could be deemed valid.)

The determination of a claimant's knowledge of a legal impediment is viewed in terms of what the appellant's state of mind was at the time that the invalid marriage was contracted.  Dedicatoria v. Brown, 8 Vet. App. 441, 444 (1995).  In other words, if the appellant intended to enter into a common law or informal marriage with the Veteran without knowledge of any legal impediment at that time, the marriage could be deemed valid for VA purposes under 38 C.F.R. § 3.52.

In this regard, the appellant has asserted that she and the Veteran cohabitated with one another and had a common law or informal marriage from 2002 until the time of the Veteran's death in 2013.  In her January 2014 application, she also indicated that at the time of her common-law marriage with the Veteran, she was unaware of any legal impediment to the marriage.  However, the evidence of record shows overwhelming evidence to the contrary.  In fact, in lay statements of record and testimony during her hearing before the Board in October 2016, the appellant clearly reported that she knew she was already married when she entered into a relationship with the Veteran and started what she asserted to be a common law or informal marriage 2002.  In the June 2014 notice of disagreement, the appellant indicated that although the Veteran bought her a ring, and they even started working with a lawyer in an attempt to formalize a divorce from her first husband, the Veteran became sick soon thereafter, and she had to spend her time and energy caring for him, which hindered her attempts to follow through with the divorce proceedings.  Indeed, during her hearing, the appellant testified that she never went through divorce proceedings or any legal proceeding to terminate her previous marriage.  She did not offer any clear or compelling reasoning as to why she did not initiate and follow throughout with the divorce proceedings from her first husband.  

The Board is cognizant that the appellant has offered many reasons why she thought her first marriage to M.M. was not a legal impediment to her informal marriage with the Veteran, including that her first husband was an alcoholic, a drug addict and abusive.  She also indicated that the marriage ended many years prior and she and her first husband had been estranged and had not seen one another in years.  The appellant also indicated that the Veteran began drinking during what she deemed to be their informal marriage, and as such, it was difficult for her to put time and effort into intiating her divorce proceedings while taking care of him.  Unfortunately, none of those statements refute the plain fact that the appellant knew she was married to her first husband prior to starting a relationship and cohabitating with the Veteran in 2002, and did not obtain a divorce from her first husband throughout the duration of her relationship and cohabitation with the Veteran.  In addition, while lay statements authored by her children support her assertion that she and the Veteran lived together as husband and wife from 2002 to 2013, those statements do not provide any indication or evidence that the appellant was unaware that she was still married to another person while living with the Veteran.    

Based on the foregoing, the Board finds that the there is insufficient evidence of a common law or informal marriage that could be deemed valid under 38 C.F.R. § 3.52 for the duration of the appeal.  Accordingly, the Board must conclude that a marriage "deemed valid" does not exist for VA purposes under 38 C.F.R. § 3.52. 

The law is dispositive of the issue on appeal, and the appellant's claim must be denied because of the absence of legal merit or entitlement under the law, including the state laws of Pennsylvania, as well as VA statutes and regulations.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Based on the undisputed facts of this case, the appellant cannot currently be recognized as the surviving spouse of the Veteran for purposes of establishing eligibility for VA benefits. 

The Board is bound by the law, and this decision is dictated by the relevant statutes and regulations. The Board is without authority to grant benefits simply because it might perceive the result to be equitable. 38 U.S.C. §§503, 7104 (2012); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  "No equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress." Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).


ORDER

Recognition of the appellant as the Veteran's surviving spouse for VA death benefits purposes is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


